587 F.2d 798
James LaFurn WHEAT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 78-2591

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1979.
James LaFurn Wheat, pro se.
Donald L. Beckner, U. S. Atty., James Stanley Lemelle, Asst. U. S. Atty., Baton Rouge, La., for respondent-appellee.
Appeal From the United States District Court for the Middle District of Louisiana.
Before CLARK, RONEY, and GEE, Circuit Judges:
PER CURIAM:


1
James LaFurn Wheat pled guilty to a three count indictment alleging that he had possessed a check stolen from the mail, that he forged the check, and that he uttered and published the check.  He received a prison sentence totaling twenty-five years.  He then filed a motion under 28 U.S.C. § 2255 to vacate his sentence, which the district court denied.  Wheat appeals the denial of his motion, and we affirm.


2
Wheat contends that the sentencing judge erred in relying on a false presentencing report that stated that Wheat had been arrested on sixty separate occasions prior to his conviction.  He also asserts that he cannot be convicted of both forging and uttering a stolen check.  He contends that the district court erred in failing to hold a hearing to resolve the factual issues underlying his § 2255 motion.


3
We have examined each of Wheat's assignments of error and find them to be without merit.


4
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I